     Case 9:17-cv-00050-DLC-JCL Document 151 Filed 03/14/19 Page 1 of 4



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )
       vs.                            )    NOTICE OF SUPPLEMENT
                                      )   PURSUANT TO L.R. 83.1 (d)(5)
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
     Case 9:17-cv-00050-DLC-JCL Document 151 Filed 03/14/19 Page 2 of 4



        NOTICE OF SUPPLEMENT PURSUANT TO L.R. 83.1 (d)(5)

      On November 14, 2017, Attorney Mat Stevenson filed an Unopposed Motion
for Admission Pro Hac Vice of Marc J. Randazza as an Attorney for Defendant
Andrew Anglin pursuant to D. Mont. L.R. 83.1(d). See Dkt. No. 22. Attorney
Stevenson attached a Declaration of Marc J. Randazza in Support of the Motion for
Admission Pro Hac Vice. Id. at 5. On November 15, 2017, this Court granted
Attorney Randazza’s admission. See Dkt. No. 24. On October 26, 2018, Attorney
Randazza promptly notified this Court pursuant to D. Mont. L.R. App. B(2)(B) that
the State of Nevada issued an order regarding Attorney Randazza. See Dkt. No. 119.
On November 20, 2018, Attorney Randazza filed a Notice of Supplement Pursuant
to L.R. 83.1(d)(5) regarding the order from the State of Nevada (Dkt. No. 119) and
an accompanying declaration (Dkt No. 119-1).
      Attorney Randazza also wishes to disclose that on January 14, 2019, he
received an order from the Presiding Disciplinary Judge for the Arizona State Bar
regarding reciprocal discipline in Arizona. See Exhibit 1; see also Randazza
Declaration at 3. The Arizona Bar imposed reciprocal discipline of a reprimand and
18 months of concurrent probation. Id. at 3; see also Randazza Declaration at 5.
      Pursuant to D. Mont. L.R. 83.1(3)(E)-(G) and (d)(5) and the Order of
November 19, 2018 (Dkt. No. 118), Attorney Randazza hereby updates the
information from his prior declaration and reports new information in the
accompanying declaration.




                                         -1-
               Marc J. Randazza’s Supplement to Pro Hac Vice Application
                                 9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 151 Filed 03/14/19 Page 3 of 4



 Dated: March 14, 2019.           Respectfully submitted,

                                  /s/ Marc J. Randazza
                                  Marc J. Randazza, pro hac vice
                                  RANDAZZA LEGAL GROUP, PLLC
                                  2764 Lake Sahara Drive, Suite 109
                                  Las Vegas, Nevada 89117

                                  /s/ Jay M. Wolman
                                  Jay M. Wolman, pro hac vice
                                  RANDAZZA LEGAL GROUP, PLLC
                                  100 Pearl Street, 14th Floor
                                  Hartford, Connecticut 06103

                                  /s/ Mathew M. Stevenson
                                  Mathew M. Stevenson
                                  STEVENSON LAW OFFICE
                                  1120 Kensington, Suite B
                                  Missoula, MT 59801
                                  Attorneys for Defendant,
                                  Andrew Anglin




                                   -2-
         Marc J. Randazza’s Supplement to Pro Hac Vice Application
                           9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 151 Filed 03/14/19 Page 4 of 4




                                                     Case No. 9:17-cv-50-DLC-JCL

                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on March 14, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document is being served via
transmission of Notices of Electronic Filing generated by CM/ECF.

                                       /s/ Marc J. Randazza
                                       Marc J. Randazza




                                        -3-
              Marc J. Randazza’s Supplement to Pro Hac Vice Application
                                9:17-cv-50-DLC-JCL
